462 F.2d 762
UNITED STATES of America, Plaintiff-Appellee,v.Earl J. MONCRIEF, Defendant-Appellant.
No. 71-2480.
United States Court of Appeals,
Ninth Circuit.
July 3, 1972.

Robert M. Talcott (argued), Sherman Oaks, Cal., for appellant.
Earl E. Boyd, Asst. U. S. Atty.  (argued), Eric A. Nobles, Asst. U. S. Atty., William D. Keller, U. S. Atty., Los Angeles, Cal., for appellee.
Before BROWNING and DUNIWAY, Circuit Judges, and ANDERSON,* District Judge.
PER CURIAM:


1
Appellant Earl J. Moncrief was convicted of having mailed a letter1 threatening to take the life and inflict bodily harm upon the President of the United States in violation of 18 U.S.C.A. Sec. 871.


2
Appellant argues that any threat which the letter may have contained is conditional and thus there has been no threat in fact.  We disagree.  The precatory or wishful nature of the threat is dispelled by the positive nature of the sentence "Be careful, your time is not long to be."  Furthermore, the letter, when read in its full context, clearly provides a threat upon the life of the President, an act which is proscribed by the statute.  See Roy v. United States, 416 F.2d 874 (9th Cir. 1969).


3
Accordingly, the decision of the district court should be, and the same hereby is, affirmed.



*
 Honorable J. Blaine Anderson, United States District Judge, District of Idaho, sitting by designation


1
 "Sir:
You have done nothing but run down this country since you became president.  You, Lyndon Johnson, J. Edgar Hoover, and the CIA had the best man who was ever president killed, John F. Kennedy.  You hated Kennedy because of how he beat you in 1960.  Then you had his brother killed so you could become president.
If I had a rifle in my hand and you in its sights, I would kill you to stop you from ruining this country.  Be careful, your time is not long to be.  If I don't do it, there are others that will keep you from running for office again.  Also, Lyndon Johnson.
That's all friend
Earl J. Moncrief"